
	
		I
		111th CONGRESS
		1st Session
		H. R. 1707
		IN THE HOUSE OF REPRESENTATIVES
		
			March 25, 2009
			Ms. Granger (for
			 herself, Mr. Wolf,
			 Mr. Young of Florida,
			 Mr. King of New York,
			 Mr. Crenshaw, and
			 Mr. Burton of Indiana) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Financial
			 Services, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To increase housing, awareness, and navigation
		  demonstration services (HANDS) for individuals with autism spectrum
		  disorders.
	
	
		1.Short titleThis Act may be cited as the
			 Helping Housing, Awareness, and
			 Navigation Demonstration Services for Individuals With Autism Spectrum
			 Disorders Act of 2009 or the Helping HANDS for Autism Act of
			 2009.
		IAutism Navigator
			 Program
			101.Autism
			 navigator programPart R of
			 title III of the Public Health Service Act (42 U.S.C. 280i et seq.) is amended
			 by inserting after section 399DD the following:
				
					399DD–1.Autism
				navigator program
						(a)Authorization of
				Grant Program
							(1)In
				generalThe Secretary, in coordination with the Secretary of
				Housing and Urban Development and the Secretary of Education, shall establish a
				demonstration grant program to award grants to eligible entities to enable such
				entities to develop an autism navigator program to create a more efficient,
				effective, coordinated use of the health, housing, education, and social
				service systems for individuals with an autism spectrum disorder.
							(2)Eligible
				entity
								(A)In
				generalIn this section, the term eligible entity
				means subject to subparagraph (B), an entity that has—
									(i)not less than 2
				years experience serving the autism community in an advocacy or service
				capacity; and
									(ii)a—
										(I)behaviorist with
				at least a master’s degree on staff or in a consultation capacity who has
				experience in applied behavioral analysis;
										(II)Board Certified
				Behavior Analyst on staff;
										(III)special educator
				with training in autism spectrum disorders on staff;
										(IV)rehabilitation
				professional with training in autism spectrum disorders on staff; or
										(V)master’s level
				professional with training in autism spectrum disorders on staff.
										(B)Secretary’s
				determinationNotwithstanding subparagraph (A), the Secretary may
				determine who qualifies as an eligible entity under this section.
								(b)Application for
				a Grant
							(1)In
				generalAn eligible entity that desires a grant under this
				section shall submit an application to the Secretary at such time, in such
				manner and form, and containing such information, agreements, and assurances as
				the Secretary determines to be necessary to carry out this section.
							(2)Outreach
				servicesAn application submitted under paragraph (1) shall
				contain an assurance that the applicant will provide ongoing outreach
				activities while receiving a grant under this section, in a manner that is
				culturally competent for the population served, to inform the public and the
				specific community that the autism navigator is serving, of the services under
				the grant.
							(c)Development of
				Autism Navigator Program
							(1)Autism
				navigators
								(A)In
				generalThe Secretary shall determine the functions of autism
				navigators under this section.
								(B)Types of
				functionsThe functions of an autism navigator under this section
				may include—
									(i)with
				respect to an individual with an autism spectrum disorder and such individual’s
				family—
										(I)coordinating and
				scheduling appointments and referrals, community outreach, assistance with
				transportation, housing or education arrangements, and assistance with
				insurance issues and other barriers to care;
										(II)case management
				and psychosocial assessment and care or information and referral to such
				services;
										(III)contact and care
				coordination of health care, including psychosocial assessment and care, and
				other community services, provider referrals, financial support and service
				coordination, including transportation, housing, and education;
										(IV)determining
				coverage under health insurance and health plans for all services;
										(V)aiding with health
				insurance coverage issues; and
										(VI)ensuring the
				initiation, continuation, or sustained access to care prescribed by the
				individual’s health care providers;
										(ii)facilitating
				partnerships within the health care and advocacy community to assist outreach
				to the underserved autism community;
									(iii)notifying
				individuals and their families as to autism clinical trials and, on request,
				facilitating enrollment of eligible individuals;
									(iv)anticipating,
				identifying, and helping individuals with an autism spectrum disorder overcome
				barriers in accessing and securing appropriate services in a timely
				manner;
									(v)coordinating with
				State departments responsible for human services, education, health and senior
				services, housing, community affairs, and labor in providing services to
				individuals with an autism spectrum disorder and their families;
									(vi)identifying
				caregiver supports for those caring for individuals with an autism spectrum
				disorder, including mentoring, support groups, community resources, and legal
				consultation;
									(vii)identifying,
				mentoring, and supporting culturally sensitive caregivers of individuals with
				an autism spectrum disorder; and
									(viii)serving as a
				reliable, expert resource for advice, support, and direction to access early
				intervention services under part C of the Individuals with Disabilities
				Education Act (20 U.S.C. 1431 et seq.), health insurance (public or private),
				housing programs, financial security programs, Medicare services under title
				XVIII of the Social Security Act, and Medicaid services under title XIX of the
				Social Security Act.
									(2)Development of
				program
								(A)In
				generalAn eligible entity that receives a grant under this
				section shall develop an autism navigator program that will recruit, employ,
				train, assign, and supervise autism navigators.
								(B)Duration of
				grantsA grant provided under this section shall be—
									(i)for a period of
				not more than 5 years; and
									(ii)subject to annual
				approval by the Secretary and subject to the availability of appropriations for
				the fiscal year involved.
									(C)No limitation on
				number of grantsNothing in this paragraph shall be construed to
				limit the number of grants that may be made to an eligible entity.
								(3)OutreachAn
				autism navigator program developed under paragraph (2) shall reach out to
				appropriate physician offices and treatment centers to encourage such
				physicians and centers, respectively, to refer individuals with an autism
				spectrum disorder to such program, which will offer autism navigation services
				described in this subsection.
							(4)Training and
				preparationAn autism navigator program developed under paragraph
				(2) shall train and prepare autism navigators as follows:
								(A)Autism navigators
				shall have direct knowledge of the communities they serve and provide services
				to such communities in a culturally competent manner.
								(B)Autism navigators
				shall be informed about health insurance systems and other community services,
				and be able to aid individuals in resolving access issues.
								(C)Autism navigators
				shall have direct knowledge of the unique needs of individuals with an autism
				spectrum disorder and the current evidence-based practices that are available
				to such individuals through Federal programs and in the State involved.
								(5)Managing
				careAn autism navigator program developed under paragraph (2)
				shall assign autism navigators, in accordance with applicable criteria of the
				Secretary, for—
								(A)managing the care
				of individuals with an autism spectrum disorder; and
								(B)assisting such
				individuals and families of such individuals with navigating the life service
				continuum.
								(6)Centralized
				accessAn autism navigator program developed under paragraph (2)
				shall provide centralized access for individuals with an autism spectrum
				disorder to multiple Federal and State activities and programs related to
				autism spectrum disorders, including such activities and programs carried out
				by—
								(A)the Administration
				for Children and Families;
								(B)the Centers for
				Disease Control and Prevention;
								(C)the Centers for
				Medicare & Medicaid Services;
								(D)the Collaborative
				Programs of Excellence in Autism;
								(E)the Department of
				Health and Human Services;
								(F)the Health
				Resources and Services Administration;
								(G)the Interagency
				Autism Coordinating Committee;
								(H)the National
				Institutes of Health;
								(I)the National
				Institute of Mental Health;
								(J)the Studies to
				Advance Autism Research and Treatment;
								(K)the Department of
				Housing and Urban Development;
								(L)the Department of
				Education; and
								(M)the Department of
				Labor.
								(7)Data collection
				and report
								(A)In
				generalEach recipient of a grant under this section
				shall—
									(i)collect specific
				autism data that records navigation services provided to each individual served
				by the autism navigator program; and
									(ii)establish and
				implement procedures and protocols, consistent with applicable Federal and
				State laws, to ensure the confidentiality of all information shared by a
				participant in the program, the participant’s personal representative, and the
				participant’s health care providers, group health plans, or health insurance
				insurers.
									(B)Disclosure of
				informationA recipient of a grant under this section may,
				consistent with applicable Federal and State confidentiality laws, collect,
				use, or disclose aggregate information that is not individually
				identifiable.
								(C)ReportEach
				recipient of a grant under this section shall submit an annual report to the
				Secretary that—
									(i)summarizes and
				analyzes the data collected under subparagraph (A)(i); and
									(ii)provides
				information on needs for navigation services, types of access difficulties
				resolved, sources of repeated resolution, and flaws in the system of access,
				including insurance barriers.
									(d)EvaluationsThe
				Secretary shall provide, directly or through grants or contracts, for
				evaluations to determine the effects of the services of autism
				navigators.
						(e)Coordination
				With Other ProgramsThe Secretary shall coordinate the
				demonstration grant program authorized under this section with programs
				authorized under the Children’s Health Act of 2000 (Public Law 106–310), the
				Combating Autism Act of 2006 (Public Law 109–416), the Rehabilitation Act of
				1973 (29 U.S.C. 701 et seq.), the Medicaid home- and community-based service
				waivers program under section 1915(c) of the Social Security Act, title XIX of
				the Social Security Act, and other appropriate programs.
						(f)Rule of
				ConstructionNothing in this section shall be construed to
				require payment for navigation services or to require payment for other
				services in cases where such other services are provided free of
				charge.
						.
			IIAutism
			 Awareness
			201.Training of
			 first responders in the recognition of autism
				(a)Development of
			 CurriculumThe Secretary of Health and Human Services, in
			 coordination with the Director of the Centers for Disease Control and
			 Prevention and in consultation with the heads of other appropriate Federal
			 agencies, shall develop, demonstrate, and disseminate a standard curriculum for
			 the training of first responders in assisting individuals (and their families)
			 with autism and other cognitive behavioral disabilities during potential and
			 actual emergencies.
				(b)Training
			 GrantsThe Secretary of Health and Human Services, in
			 coordination with the Director of the Centers for Disease Control and
			 Prevention and in consultation with the heads of other appropriate Federal
			 agencies, shall award grants to States and local governments to train first
			 responders (including the police, fire departments, emergency medical
			 technicians, and other paid or volunteer first responders) in providing
			 assistance to individuals with autism and other cognitive impairments in
			 potential and actual emergency situations.
				(c)RequirementTraining
			 carried out under this section shall inform first responders of the risks
			 associated with autism and other cognitive behavioral disabilities, as well as
			 provide instruction in appropriate autism recognition and response
			 techniques.
				IIIHome of Their
			 Own
			301.Home of their
			 own
				(a)Task
			 ForceNot later than 90 days after the date of the enactment of
			 this Act, the Secretary of Housing and Urban Development shall convene a task
			 force comprised of appropriate national and State autism advocacy groups,
			 recipients of funds from the Department of Housing and Urban Development for
			 housing for adults with an autism spectrum disorder, and community-based
			 organizations that serve adults with an autism spectrum disorder.
				(b)Establishment of
			 Grant ProgramThe task force described in subsection (a) shall
			 establish a housing demonstration grant program to award grants to entities
			 (including States, localities, public and private partnerships, and community
			 nonprofit and for-profit organizations) to enable such entities to provide a
			 housing program for adults with an autism spectrum disorder, with the goal of
			 providing individualized housing and services to such adults.
				
